Detailed Action1
Election/Restriction
Claims 52-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 28-51 in the reply filed on August 5, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 28-51 are objected to because of an informality: claim 28 should begin with the word “A”, and claims 29-51 should begin with the word “The”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 28-51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 28 recites in the event of an overlap of the bearing profile contour (22) and the forming profile contour (24), at least in the region which extends radially outwards from 85% of the forming area radius (RF), the bearing profile contour (22) will lie completely within the forming profile contour. Applicant’s disclosure does not describe claim 1 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 1 is directed to the structure of a screw, specifically screw thread.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains screws and screw thread.
(C) The state of the prior art. The current state of the prior art discloses many different screws and screw threads.
(D) The level of one of ordinary skill. Applicant’s disclosure must be sufficient to enable a screw machinist having three-to-five years of experience to use the invention. 
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand the event that can happen that is capable of overlapping the bearing profile contour and the forming profile contour.
 (F) The amount of direction provided by the inventor. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. Upon reviewing the instant application, the originally filed disclosure does not teach any event  that is capable of changing the structure of the screw thread such that the bearing profile contour is overlapped with the forming profile contour. While Applicant’s specification compares the two contours to each other, this does not teach one of skill in the art of an event that can happen that can make the two threads/contours overlap each other. 
(G) The existence of working examples. As described in factor (F), above, Applicant’s originally filed application does not give an example of an event that can happen that can make the two threads/contours overlap each other.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since one of ordinary skill in the art has no direction in how to create a screw thread where two different portions of the thread can be overlapped after an event, one of skill in the art would not be able to make the claimed screw without undue experimentation.  
After considering all of the above factors, claim 28 is not enabled by the originally filed disclosure. Due to no direction or teaching in how to overlap different portions of a screw thread, a person of ordinary skill in the art would not be able to make the screw as recited in claim 28.
Claims 29-51 are rejected for depending from claim 28.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-51 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 28 recites the thread radius (R) being the maximum orthogonal distance from the screw axis (M) to the profile contour (20) of the thread turn. There is insufficient antecedent basis for the thread radius, the maximum orthogonal distance, and the profile contour. 
Claim 28 recites a forming profile contour (24) of a forming area radius (RF) being obtained in the forming area (F) and a bearing profile contour (22) of a bearing area radius (R1) being obtained in the bearing area. It is unclear how the forming profile contour and the bearing profile contour can be of a radius. The examiner believes this should recite having a radius. For clarity, the examiner further believes “obtained in” should be changed to “located in”.
Claim 28 recites which forming profile contour (24) is defined by the projection of the thread turn along the helix over an axially extending region of a length three times the mean thread radius (RM) starting from the free end (25) of the shank onto a sectional plane (H) of the helix. There is insufficient antecedent basis for the projection and the free end.
Claim 28 recites said forming area (F) terminating at the point of the helix at which the forming profile contour (24) nearest the drive extends radially outwards at a range of 85% of the mean thread radius before the subsequent profile contour (20) is again located within the forming profile contour. There is insufficient antecedent basis for the point. It is unclear how the forming area can end at the point, and, the subsequent profile contour is also located within the forming profile contour. How is the profile of one thread located in the profile of another? In addition, the use of the word “again” implies that the profile contour is located within the forming profile contour at other locations.
Claim 28 recites said bearing profile contour (22) being defined by the projection of the thread turn along the helix onto a sectional plane (H) of the helix in a region which starts at a distance of 2/3 times the mean thread radius (RM) from the forming area end (FE) and terminates at 5/3 times the mean thread radius. It is unclear if the 5/3 times the mean thread radius is from the forming area end or from the beginning of the region. 
Claim 28 recites in the event of an overlap of the bearing profile contour (22) and the forming profile contour (24), at least in the region which extends radially outwards from 85% of the forming area radius (RF), the bearing profile contour (22) will lie completely within the forming profile contour. It is unclear how the bearing profile contour can overlap with the forming profile contour when the two contours are spaced apart. In addition, there is insufficient antecedent bass for the region which extends radially outwards from 85% of the forming area radius. Claim 1 previously recited “the point of the helix at which the forming profile contour (24) nearest the drive extends radially outwards at a range of 85% of the mean thread radius”. However, the wording “radially outwards from 85% of the forming area radius” is different than “extends radially outwards at a range of 85% of the mean thread radius” because the former means the contour extends past 85% of the mean thread radius, while the latter means the contour extends outwards to a range of 85% of the mean thread radius.
It seems as if the claim is attempting to define at least two different forming profile contours and referring to each of them as the forming profile contour. If this is an accurate reading of the claim, the examiner recommends to give each specific contour its own name, for example, a first forming profile contour, a second forming profile contour, etc.
Claim 28 recites screw center axis radially inwards in the last and fourth to last lines. It is unclear what the screw center axis is radially inwards of. 
Claim 31 recites the width (BF) of the forming profile contour. There is insufficient antecedent basis for this limitation.
Claim 32 recites the width (B1) of the bearing profile contour (22) is at least 10%, in particular at least 20%, smaller than the width (BF) of the forming profile contour (24). The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.
	Claim 34 recites the forming profile contour (24) does not increase further over a length of less than twice the pitch. Claim 28 does not state that the forming profile contour increases, thus, it is unclear what the “increase further” is referring to.
	Regarding claim 35, there is insufficient antecedent basis for the ratio and the core diameter.
Regarding claim 36, there is insufficient antecedent basis for the region which extends radially within 85% of the forming area radius.
Claim 36 recites in the region which extends radially within 85% of the forming area radius (RF), the bearing profile contour (22) is at least partially outside the forming profile contour (24). It is unclear how the bearing profile contour and the forming profile contour are both within the region which extends radially within 85% of the forming area radius.
Regarding claim 37, there is insufficient antecedent basis for the core diameter.
Claim 38 recites the same radius course. It is unclear how the term “course” modifies the claim.
Regarding claim 41, there is insufficient antecedent basis for the core. Claim 41 further recites the tapping thread turns (32, 34) start at the core, with their thread radius (R) continuously increasing in the direction of the bearing area (T). it is unclear how the tapping thread turns can have a continuously increasing radius, and, have the same radius as recited in clam 38.
Regarding claim 43, there is insufficient antecedent basis for the core diameter. Claim 43 also recites the core diameter of the free end of the screw is at least 20%, at least 30%, at least 40%, at least 50%, at least 60% of twice the forming area radius. It is unclear what percentage is required to infringe this claim.
Claims 29-30, 33, 39-40, 42, and 44-51 are rejected for depending from one of claims 28 and 38.

Prior Art
	The prior art (for example DE 102015120470 as described in the International Preliminary Report on Patentability Chapter I in this case), fails to teach the limitations of: said forming area (F) terminating at the point of the helix at which the forming profile contour (24) nearest the drive extends radially outwards at a range of 85% of the mean thread radius before the subsequent profile contour (20) is again located within the forming profile contour, and, in the event of an overlap of the bearing profile contour (22) and the forming profile contour (24), at least in the region which extends radially outwards from 85% of the forming area radius (RF), the bearing profile contour (22) will lie completely within the forming profile contour. However, the latter limitation is rejected under 112(a) and 112(b) above, and, it is unclear what structure the former limitation is attempting to impart as detailed in the 112(b) rejection above. Indication of allowability is being withheld until the 112(a) and 112(b) rejections are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.